Exhibit 10.3

 

MEDICALCV, INC.
AMENDMENT NO. 1 TO WARRANT

 

AMENDMENT NO. 1, effective December     , 2005, to that certain Warrant issued
April 1, 2005, by and between MEDICALCV, INC., a Minnesota corporation (the
“Company”) and the undersigned Holder of the Warrant.

 

WHEREAS, pursuant to the terms of a Securities Purchase Agreement dated March
31, 2005, the Holder received a Warrant dated April 1, 2005, to purchase Common
Stock of the Company; and

 

WHEREAS, the Company and Holder hereby agree to amend the Warrant as hereinafter
provided.

 

NOW, THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, the Company and Holder hereby agree as follows:

 

1.                                       Capitalized terms that are used and not
defined in this Agreement shall have the respective definitions set forth in the
Purchase Agreement.

 

2.                                       Section 1, definition of “Exercise
Price” is hereby amended to read as follows:

 

“Exercise Price” means $0.325, subject to adjustment in accordance with Section
9.

 

3.                                       Expiration Date.  The “Expiration Date”
set forth in the initial paragraph of the Warrant is hereby amended to read
“January 6, 2006.”

 

4.                                       Cash Exercise Only.  The Holder shall
pay the Exercise Price in cash by executing and delivering to the Company the
Exercise Notice attached hereto as Exhibit A on or before 12:00 p.m. noon CST on
January 6, 2006 and by delivery of immediately available funds equal to the
Exercise Price of all Warrant Shares on or before 12:00 p.m. noon CST on January
6, 2006.  Section 10 of the Warrant is hereby deleted.

 

5.                                       Miscellaneous.

 

(a)                                  Except for the foregoing changes, the
remainder of the Warrant shall remain in full force and effect and shall be
binding on and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

(b)                                 This Amendment No. 1 may be signed in any
number of counterparts, which together will be one and the same instrument. 
This Amendment No. 1 shall be binding upon the Company and the Holder and their
respective successors and assigns.

 

(c)                                  This Amendment No. 1 shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York (Except for matters governed by

 

--------------------------------------------------------------------------------


 

the corporate law in the State of Minnesota), without regard to the principles
of conflicts of law thereof.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

MEDICALCV, INC.

 

 

 

 

 

By:

 

 

 

 

Marc P. Flores

 

 

Chief Executive Officer

 

 

 

WARRANT HOLDER

 

 

 

 

 

 

 

 

Full Name of Holder

 

 

 

By:

 

 

 

Name and Title

 

 

 

Warrant No.

 

Number of Warrant Shares

 

Original Issue Date: March 31, 2005

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXERCISE NOTICE
MEDICALCV, INC.
WARRANT DATED MARCH 31, 2005

 

The undersigned Holder hereby irrevocably elects to purchase
                       shares of Common Stock pursuant to the above referenced
Warrant, as amended.  Capitalized terms used herein and no otherwise defined
have the respective meanings set forth in the Warrant.

 

1.                                       The undersigned Holder hereby exercises
its right to purchase                                Warrant Shares pursuant to
the Warrant.

 

2.                                       Holder has elected a Cash Exercise, the
holder shall pay the sum of $                     to the Company in accordance
with the terms of the Warrant.

 

3.                                       Pursuant to this Exercise notice, the
Company shall deliver to the holder                          Warrant Shares in
accordance with the terms of the Warrant.

 

4.                                       By its delivery of this Exercise
Notice, the undersigned represents and warrants to the Company that in giving
effect to the exercise evidenced hereby the Holder will not beneficially own in
excess of the number of shares of Common Stock (determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934) permitted to be owned
under Section 11 of this Warrant to which this notice relates.

 

Dated:

 

 

Name of Holder:

 

 

 

(Print)

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

A-1

--------------------------------------------------------------------------------